Order of the County Court of Kings county reversed, with ten dollars costs and disbursements, and' defendant’s motion for judgment on the pleadings granted, with ten dollars costs, upon the ground that the complaint and bill of particulars charged merely that defendant permitted the alleged defect in the sidewalk in front of his premises to continue, and not at all that he performed any affirmative act which caused the defect. (See Krebs v. Heitmann, 104 App. Div. 173.) Blaekmar, P. J., Mills, Rich, Kelly and Manning, JJ., concur.